BRYAN SCHRODER
United States Attorney

KYLE REARDON
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kyle.reardon@usdoj.gov

Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,             )   No.
                                           )
                          Plaintiff,       )   COUNTS 1, 3, 4, 6, and 7:
                                           )   PRODUCTION AND ATTEMPTED
           vs.                             )   PRODUCTION OF CHILD
                                           )   PORNOGRAPHY
     OLIVER STEWART REING,                 )    Vio. of 18 U.S.C. § 2251(a),(e)
                                           )
                          Defendant.       )   COUNT 2 and 5:
                                           )   COERCION AND ENTICEMENT AND
                                           )   ATTEMPTED COERCION AND
                                           )   ENTICEMENT OF A MINOR
                                           )    Vio. 18 U.S.C. § 2422(b)
                                           )

                                       INDICTMENT

        The Grand Jury charges that:

//

//




        Case 3:20-cr-00028-SLG-DMS Document 2 Filed 02/21/20 Page 1 of 6
                                          COUNT 1

       Between on or about June 11, 2018, and on or about June 23, 2018, in the District of

Alaska and elsewhere, the defendant, OLIVER STEWART REING, did knowingly employ,

use, persuade, induce, entice, and coerce a minor, and attempt to do so, to wit: “M.L.,” with

the intent that such minor engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce, was produced

using materials that have been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer, and was transported and transmitted

using any means and facility of interstate and foreign commerce, and in and affecting

interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                          COUNT 2

       Between on or about July 9, 2018, and on or about July 10, 2018, in the District of

Alaska and elsewhere, the defendant, OLIVER STEWART REING, did, using a facility and

means of interstate and foreign commerce, knowingly persuade, induce, entice, and coerce a

minor, and attempt to do so, to wit: “D.P.” an individual who he knew had not attained the

age of 18 years, to engage in any sexual activity for which any person can be charged with a

criminal offense, including, Production and Attempted Production of Child Pornography, in

violation of 18 U.S.C. § 2251(a), (e).

       All of which is in violation of 18 U.S.C. § 2422(b).

//
                                          Page 2 of 6


       Case 3:20-cr-00028-SLG-DMS Document 2 Filed 02/21/20 Page 2 of 6
                                          COUNT 3

       Between on or about July 9, 2018, and on or about July 10, 2018, in the District of

Alaska and elsewhere, the defendant, OLIVER STEWART REING, did knowingly employ,

use, persuade, induce, entice, and coerce a minor, and attempt to do so, to wit: “D.P.,” with

the intent that such minor engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce, was produced

using materials that have been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer, and was transported and transmitted

using any means and facility of interstate and foreign commerce, and in and affecting

interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                          COUNT 4

       Between on or about November 21, 2018, and on or about December 19, 2018, in the

District of Alaska and elsewhere, the defendant, OLIVER STEWART REING, did knowingly

attempt to employ, use, persuade, induce, entice, and coerce a minor, to wit: “H.W.,” with the

intent that such minor engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce, was produced

using materials that have been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer, and was transported and transmitted


                                          Page 3 of 6


       Case 3:20-cr-00028-SLG-DMS Document 2 Filed 02/21/20 Page 3 of 6
using any means and facility of interstate and foreign commerce, and in and affecting

interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                            COUNT 5

       Between on or about December 29, 2018, and on or about December 31, 2018, in the

District of Alaska and elsewhere, the defendant, OLIVER STEWART REING, did, using a

facility and means of interstate and foreign commerce, knowingly attempt to persuade,

induce, entice, and coerce a minor, to wit: “B.S.” an individual who he knew had not attained

the age of 18 years, to engage in any sexual activity for which any person can be charged with

a criminal offense, including, Production and Attempted Production of Child Pornography,

in violation of 18 U.S.C. § 2251(a), (e).

       All of which is in violation of 18 U.S.C. § 2422(b).

                                            COUNT 6

       Between on or about December 29, 2018, and on or about December 31, 2018, in the

District of Alaska and elsewhere, the defendant, OLIVER STEWART REING, did knowingly

attempt to employ, use, persuade, induce, entice, and coerce a minor, to wit: “B.S.,” with the

intent that such minor engage in sexually explicit conduct for the purpose of producing a

visual depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce, was produced

using materials that have been mailed, shipped, and transported in and affecting interstate and

foreign commerce by any means, including by computer, and was transported and transmitted


                                            Page 4 of 6


       Case 3:20-cr-00028-SLG-DMS Document 2 Filed 02/21/20 Page 4 of 6
using any means and facility of interstate and foreign commerce, and in and affecting

interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                          COUNT 7

       Between on or about December 22, 2018, and on or about January 10, 2019, in the

District of Alaska and elsewhere, the defendant, OLIVER STEWART REING, did knowingly

employ, use, persuade, induce, entice, and coerce a minor, and attempt to do so, to wit: a 14-

year-old female in Michigan, with the intent that such minor engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, knowing that such

visual depiction will be transported and transmitted using any means and facility of interstate

and foreign commerce, was produced using materials that have been mailed, shipped, and

transported in and affecting interstate and foreign commerce by any means, including by

computer, and was transported and transmitted using any means and facility of interstate and

foreign commerce, and in and affecting interstate and foreign commerce.

//

//

//

//

//

//

//

//
                                          Page 5 of 6


       Case 3:20-cr-00028-SLG-DMS Document 2 Filed 02/21/20 Page 5 of 6
      All of which is in violation of 18 U.S.C. § 2251(a), (e).

      A TRUE BILL.

                                                s/ Grand Jury Foreperson
                                                 GRAND JURY FOREPERSON


s/ Kyle Reardon
KYLE REARDON
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 20, 2020




                                         Page 6 of 6


      Case 3:20-cr-00028-SLG-DMS Document 2 Filed 02/21/20 Page 6 of 6
